Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 20070019076), in view of Serizawa (US 6583990).
Regarding claim 1, Teramoto discloses a flexible printed circuit board (flexible printed board 67, Figure 16), configured to connect a first printed circuit board (first printed board 17) and a second printed circuit board (second printed board 18), the flexible printed circuit board (67) comprising: 
a body portion (middle section of flexible printed board 67), defining an opening (slits 100); 
a first extending end (right end of board 67), bending from a first side of the body portion (right side of the middle section of board 67) toward the body portion and extending toward a first direction (direction to the right side) to connect the first printed circuit board (17); and 
a second extending end (left end of board 67), extending from a second side of the body portion (left side of the middle section of board 67) toward a second direction (direction to the right side) to connect the second printed circuit board (18).

	Teramoto suggests the flexible printed board that is flexible and capable of bending into many different configuration as shown in Figs. 1, 4, 9, 10(a-c), 13, 16, 17(b-d).
	Serizawa teaches a first side of the body portion (one side of portion 20, Fig. 5) extending toward a first direction (direction to the right side) after passing through the opening (14).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to let one side of the flexible board to pass through an opening as needed in order to adapt with a limited space inside the housing of the electronic device to fit all components into the housing of the electronic device.

Regarding claim 2, Teramoto, in view of Serizawa, discloses the claimed invention as set forth in claim 1.  Teramoto further discloses the first side and the second side are two opposite sides (left side and right side are opposition to each other) of the body portion, and the second direction is a reverse direction of the first direction.

Regarding claim 3, Teramoto, in view of Serizawa, discloses the claimed invention as set forth in claim 2.  Teramoto further discloses the first extending end and the second extending end are symmetrically disposed on two opposite sides of the body portion (the symmetrical of the sides, Figure 8(c)).

claim 4, Teramoto, in view of Serizawa, discloses the claimed invention as set forth in claim 2.  Teramoto further discloses the first extending end and the second extending end are disposed in a staggered manner (staggered manner in Fig. 16) in a width edge of the body portion.

Regarding claim 5, Teramoto, in view of Serizawa, discloses the claimed invention as set forth in claim 1.  Teramoto further discloses the first side and the second side are two adjacent sides of the body portion, and the second direction is perpendicular to the first direction (second direction along the flexible board 67 may be perpendicular to each other, Figures 2 and 4).

Regarding claim 6, Teramoto, in view of Serizawa, discloses the claimed invention as set forth in claim 1.  Teramoto further discloses a width of the first extending end and a width of the second extending end are less than a width of the body portion (Fig. 8(c)).

Regarding claim 7, Teramoto, in view of Serizawa, discloses the claimed invention as set forth in claim 1.  Serizawa further suggests a width of the opening is greater than a width of the first extending end (Figure 5).

Regarding claim 8, Teramoto discloses an electronic device, comprising: 
a first casing (14, Fig. 4); 

a printed circuit board combination (Fig. 16), comprising: 
a first printed circuit board (16), fixed in the first casing; 
a second printed circuit board (18), fixed in the second casing; and 
a flexible printed circuit board (67), comprising: 
a body portion (middle section of flexible printed board 67), defining an opening (slits 100); 
a first extending end (right end of board 67), bending from a first side of the body portion (right side of the middle section of board 67) toward the body portion and extending toward a first direction (direction to the right side) to connect the first printed circuit board (17); and 
a second extending end (left end of board 67), extending from a second side of the body portion (left side of the middle section of board 67) toward a second direction (direction to the right side) to connect the second printed circuit board (18).
Teramoto does not explicitly disclose a first side of the body portion extending toward a first direction after passing through the opening.
	Teramoto suggests the flexible printed board that is flexible and capable of bending into many different configuration as shown in Figs. 1, 4, 9, 10(a-c), 13, 16, 17(b-d).

	It would have been obvious to one having skill in the art at the effective filing date of the invention to let one side of the flexible board to pass through an opening as needed in order to adapt with a limited space inside the housing of the electronic device to fit all components into the housing of the electronic device.

Regarding claim 9, Teramoto, in view of Serizawa, discloses the claimed invention as set forth in claim 8.  Teramoto further discloses the first side and the second side are two opposite sides (left side and right side are opposition to each other) of the body portion, and the second direction is a reverse direction of the first direction.

Regarding claim 10, Teramoto, in view of Serizawa, discloses the claimed invention as set forth in claim 9.  Teramoto further discloses the first extending end and the second extending end are symmetrically disposed on two opposite sides of the body portion (the symmetrical of the sides, Figure 8(c)).

Regarding claim 11, Teramoto, in view of Serizawa, discloses the claimed invention as set forth in claim 9.  Teramoto further discloses the first extending end and the second extending end are disposed in a staggered manner (staggered manner in Fig. 16) in a width edge of the body portion.


Regarding claim 12, Teramoto, in view of Serizawa, discloses the claimed invention as set forth in claim 8.  Teramoto further discloses a width of the first extending end and a width of the second extending end are less than a width of the body portion (Fig. 8(c)).

Regarding claim 13, Teramoto, in view of Serizawa, discloses the claimed invention as set forth in claim 8.  Serizawa further suggests a width of the opening is greater than a width of the first extending end (Figure 5).

Regarding claim 14, Teramoto, in view of Serizawa, discloses the claimed invention as set forth in claim 8.  Teramoto further discloses the first side and the second side are two adjacent sides of the body portion, and the second direction is perpendicular to the first direction (second direction along the flexible board 67 may be perpendicular to each other, Figures 2 and 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BINH B TRAN/Primary Examiner, Art Unit 2848